Citation Nr: 0941117	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for a surgical 
scar of the neck from August 30, 2004.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In February 2009, the Veteran testified at a video 
hearing before the undersigned.  In April 2009, the Board 
remanded this issue.


FINDING OF FACT

Since August 30, 2004, the preponderance of the competent and 
credible medical evidence of record does not show that the 
Veteran's surgical scar of the neck is productive of 
disfigurement; the scar was not superficial or unstable; it 
was not superficial and painful; and it does not cause 
limitation of motion of the neck.


CONCLUSION OF LAW

Since August 30, 2004, the Veteran does not meet the criteria 
for a compensable evaluation for a surgical scar of the neck.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803, 
7804, 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.27 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for a surgical scar of the neck.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, because the 
notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the 
September 2004 38 U.S.C.A. § 5103(a) notice letters provided 
the Veteran prior to the July 2005 rating decision), VA's 
duty to notify in this case has been satisfied.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
records relevant to the current claim including the Veteran's 
records from Saint Luke's Hospital.  In fact, in September 
2004 and June 2007, the Veteran notified VA that he had no 
further evidence to file in support of his claim.  The Board 
also notes that in April 2005 and June 2009 the claimant was 
provided VA examinations.  Moreover, the Board finds that 
these examinations are adequate for rating purposes because 
the examiners had the Veteran's claims files and conducted an 
evaluation of the claimant which allows the Board to rate the 
severity of his surgical scar of the neck under all 
applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  While the June 2009 VA 
examiner reported that pictures of the scar could not be 
taken because the VA Medical Center did not have a 
functioning camera, the Board finds that the failure to take 
pictures does not render the VA examination inadequate where, 
as here, the examiner also opined that the scar was so faint 
that it would not be detectable by a camera.  Id.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative assert that the claimant's 
surgical scar of the neck meets the criteria for a 
compensable evaluation.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the July 2005 decision rated the Veteran's 
surgical scar of the neck as non compensable effective from 
August 30, 2004, under 38 C.F.R. § 4.118, Diagnostic 
Code 7802.  The Board's April 2009 remand found that rating 
the neck scar under Diagnostic Code 7802 was in error and 
remanded the claim to obtain a VA examination to allow the RO 
to rate the neck scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Initially, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 
2002)) and again in October 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)).  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  Id.  In this case, the Veteran filed 
his claim in August 2004.  Therefore, only the post-2002 and 
pre-October 2008 version of the schedular criteria is 
applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7800 
provides, as to scars of the head, face, or neck, a 10 
percent rating for one characteristic of disfigurement.  A 30 
percent rating is provided for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including  eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are as follows: a scar 5 
or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area  exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq.  cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any 
reason, there is frequent loss of skin over the scar.  Id.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other 
scars are to be rated on the limitation of the affected part.   

As to Diagnostic Code 7800, the April 2005 VA scar examiner 
opined that the scar was well-healed, non-tender, and non-
inflamed.  It was also opined that the scar was not fixed to 
underlying structures.  Similarly, the June 2009 VA examiner 
opined that the Veteran's scar was located on the right lower 
aspect of the neck and it was a "barely visible 4.5 cm 
transverse surgical scar lying in a skin crease."  It was 
next opined that there "was no evidence of disfigurement," 
the scar showed no evidence of inflammation or instability, 
there was no deep tissue loss, and the scar was not adherent 
to the underlying structures.  Lastly, the examiner opined 
that the scar itself would not cause functional limitation in 
the neck and the lost range of motion in the cervical spine 
was separate from the scar.  These medical opinions are not 
contradicted by any other medical evidence of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Moreover, a review of 
the record on appeal does not reveal any evidence that the 
Veteran's neck scar has one characteristic of disfigurement.  
38 C.F.R. § 4.118.  

Therefore, because the record does not show that the scar is 
5 or more inches in length, one-quarter inch wide at its 
widest part, elevated or depressed on palpation, adherent to 
underlying tissue, hypo-or hyper-pigmented, manifested by 
abnormal skin texture, manifested by missing underlying soft 
tissue, or was indurated and inflexible, the Board finds that 
a compensable rating is not warranted for the Veteran's 
surgical scar of the neck under Diagnostic Code 7800.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

As to Diagnostic Code 7803, the April 2005 VA scar examiner 
opined that the scar was well-healed and non-inflamed.  
Similarly, the June 2009 VA examiner opined that the scar 
showed no objective signs of inflammation or instability.  
These medical opinions are not contradicted by any other 
medical evidence of record.  Colvin, supra.  Therefore, 
because the scar is not unstable, the Board finds that a 
compensable rating is not warranted for the Veteran's 
surgical scar of the neck under Diagnostic Code 7803.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

As to Diagnostic Code 7804, the April 2005 VA scar examiner 
opined that the scar was non-tender.  Thereafter, the June 
2009 VA examiner opined that, while the Veteran had some 
subjective mild tenderness upon rubbing and palpating the 
scar, there were no objective signs of inflammation or 
instability.  These medical opinions are not contradicted by 
any other medical evidence of record.  Colvin, supra.  
Moreover, the Board does not find the Veteran's subjective 
complaints of scar pain credible in light of the VA 
examiner's opinion that these complaints were not supported 
by the findings at the examination.  Jandreau, supra; Charles 
v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Evans, supra.  Therefore, 
because the preponderance of the competent and credible 
evidence of record shows that the scar is not painful, the 
Board finds that a compensable rating is not warranted for 
the Veteran's surgical scar of the neck under Diagnostic 
Code 7804.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.

As to Diagnostic Code 7805, the June 2009 VA examiner opined 
that the limitation of motion of the Veteran's cervical spine 
was not caused by his scar.  This medical opinion is not 
contradicted by any other medical evidence of record.  
Colvin, supra.  Therefore, because the scar does not cause 
limitation of motion of the cervical spine, the Board finds 
that a compensable rating is not warranted for the Veteran's 
surgical scar of the neck under Diagnostic Code 7805.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.  Furthermore, 
the Board finds that a compensable rating is not warranted 
under Diagnostic Code 7805 because the RO has already granted 
the Veteran a separate rating for limitation of motion of the 
cervical spine and assigning an increased rating based on 
this same adverse symptomatology would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2009).  

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO as well as the personal hearing 
testimony, regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his 
surgical scar of the neck, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran, his wife, and his representative claim that the 
rating schedule does not adequately compensating the claimant 
for the problems caused by his scar, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his scar, acting alone, has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the Veteran's, his wife's, and his 
representative's written statements to the RO as well as the 
hearing testimony and the claimant's statements to his VA 
examiners.  In this regard, the Board finds that the Veteran 
is credible to report on what he sees and feels and others 
are credible to report on what they can see, such as the 
appearance of the scar or whether it is painful.  See 
Jandreau, supra; Charles, supra.  However, neither the 
Veteran, his wife, or his representative is competent to 
provide an opinion as to whether the scar has one 
characteristic of disfigurement because this opinion requires 
medical training which they do not have.  Moreover, the Board 
finds more competent and credible the opinions provided by 
the two VA examiners than these lay statements regarding the 
scar's adverse symptomatology.  Espiritu, supra; Evans, 
supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial compensable evaluation 
for a surgical scar of the neck must be denied. 


ORDER

A compensable evaluation for a surgical scar of the neck is 
denied at all times from August 30, 2004.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


